Title: From Alexander Hamilton to John B. Church, [10 June 1786]
From: Hamilton, Alexander
To: Church, John B.



My Dear friend,
[New York, June 10, 1786]

Being to set out in few minutes on a Circuit I have only time to inclose you a duplicate of my Letter of the 23 of May and of a Bill of Lading for a Sum of money by the last packett: the last I say; but I believe she has not yet set Sail. I have given direction to the Broker to make Insurance for you.
I have spoken to a friend to collect some more proper gold & Silver for you; which will be forwarded by the first Opportunity after my Return.
Yrs. unalterably
A Hamilton
New York June 10th. 1786
